                Case 2:19-cv-00865-TSZ Document 28 Filed 08/03/20 Page 1 of 1



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      MARGARET DALLO,
 8                           Plaintiff,
 9         v.                                         C19-865 TSZ

10    HOLLAND AMERICA LINE, INC.,                     MINUTE ORDER
      et al.
11
                             Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)    Plaintiff’s motion for partial summary judgment, docket no. 19, is
   DENIED. Genuine disputes of material fact preclude summary judgment as to whether
15
   plaintiff was comparatively negligent in connection with her fall while aboard the
   MS EURODAM. See Fed. R. Civ. P. 56(a).
16
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 3rd day of August, 2020.

19
                                                     William M. McCool
20                                                   Clerk

21                                                   s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
